        Case
         Case1:20-cv-02807-DLC
              1:20-cv-02807-DLC Document
                                 Document41-1
                                          49 Filed
                                              Filed08/10/20
                                                    07/31/20 Page
                                                              Page11ofof22




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                    Case No. 1:20-cv-02807-DLC
 IN RE BIBOX GROUP HOLDINGS
 LIMITED SECURITIES LITIGATION                      Honorable Denise L. Cote



               [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
                         FOR ALTERNATIVE SERVICE

                10 day of ________
       On this ___        August 2020, the Court considered Plaintiff’s Motion for Alternative

Service upon Defendants Bibox Technology Ltd., Bibox Technology OÜ, Wanlin “Aries” Wang,

Ji “Kevin” Ma, and Jeffrey Lei. Having considered the Motion, and the materials submitted in

support thereof, the Motion is GRANTED.

       IT IS HEREBY ORDERED THAT:

   1. Plaintiff is authorized to serve Defendants Bibox Technology Ltd. and Bibox Technology

       OÜ by email at support@bibox.zendesk.com, and by mailing the requisite documents to

       Bibox Holdings at its registered agent in the British Virgin Islands.

   2. Plaintiff is authorized to serve Defendant Wanlin “Aries” Wang through (i) Wang’s known

       social media profiles (Twitter, LinkedIn, and Instagram); (ii) potential email addresses

       associated      with       Wang,        including      (a) wangwanlin52520@yahoo.com,

       (b) wang@bibox.com,          (c) awang@bibox.com,          (d)      arieswang@bibox.com,

       (e) aries_wang@bibox.com, (f) aries@bibox.com, and (g) aries.wang@bibox.com;

       (iii) the following email address associated with Bibox: support@bibox.zendesk.com; and

       (iv) by mailing the requisite documents to Bibox Holdings at its registered agent in the

       British Virgin Islands.




                                                1
       Case
        Case1:20-cv-02807-DLC
             1:20-cv-02807-DLC Document
                                Document41-1
                                         49 Filed
                                             Filed08/10/20
                                                   07/31/20 Page
                                                             Page22ofof22




   3. Plaintiff is authorized to serve Defendant Jeffrey Lei by email, through (i) Lei’s known

      Twitter account; (ii) potential email addresses associated with Lei, including

      (a) jefferylei@bellsouth.net, (b) carman4ever1966@yahoo.com, (c) lei@bibox.com,

      (d) jlei@bibox.com,           (e)         jeffreylei@bibox.com,     (f) jeffrey_lei@bibox.com,

      (g) jeffrey@bibox.com, and (h) jeffrey.lei@bibox.com; (iii) the following email address

      associated with Bibox: support@bibox.zendesk.com; and (iv) by mailing the requisite

      documents to Bibox Holdings at its registered agent in the British Virgin Islands.

   4. Plaintiff is authorized to serve Defendant Ji “Kevin” Ma through (i) Ma’s known LinkedIn

      account; (ii) potential email addresses associated with Ma, including (a) mak@bibox.com,

      (b)       ma@bibox.com,             (c)        kma@bibox.com,         (d) kevinma@bibox.com,

      (e) kevin_ma@bibox.com, (f) kevin@bibox.com, and (g) kevin.ma@bibox.com; (iii) the

      following email address associated with Bibox: support@bibox.zendesk.com; and (iv) by

      mailing the requisite documents to Bibox Holdings at its registered agent in the British

      Virgin Islands.


Dated: August           10 , 2020


                                                         Honorable Denise L. Cote
                                                         United States District Judge




                                                     2
